COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 LUIS CARLOS GALAVIZ,                                            No. 08-11-00095-CV
                                                 §
                        Appellant,                                    Appeal from
                                                 §
 v.                                                               65th District Court
                                                 §
 ALMA ROSA GALAVIZ,                                            of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 2010CM8306)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal. See TEX .R.APP .P.

42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs of appeal are assessed against

Appellant. See TEX .R.APP.P. 42.1(d).


May 11, 2011
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.